Opinion by
President Judge Crumlish, Jr.,
The Pennsylvania Unemployment Compensation Board of Review affirmed a referee’s denial of benefits to Nick A. Cilio, finding a voluntary quit under Section 402(b) (1) of the Unemployment Compensation Law.1 We affirm.
Cilio sprained his ankle and informed his employer that he would be out sick. He never notified his supervisor, as required by company policy, as to the extent of his injury or the anticipated length of absence.
In an unemployment compensation case where the party with the burden of proof did not prevail below, our review is limited to questions of law and a determination of whether the Board capriciously disregarded competent evidence. Dennis v. Unemployment Compensation Board of Review, 55 Pa. Commonwealth Ct. 215, 423 A.2d 458 (1980).
Cilio asserts that he did not abandon his employment because he had reason to believe he had been discharged. We disagree.
Although a union representative told Cilio that his employer had mailed a discharge letter, the employer later withdrew the fetter and never indicated to Cilio that he was fired.
Additionally, Cilio claims he took reasonable steps to preserve his employment. To the contrary, Cilio *447never checked on bis employment status until be was denied unemployment benefits approximately . one month after bis initial absence. Tbe record clearly supports tbe Board’s conclusion that Cilio abandoned bis job by failing to take prudent steps to preserve bis employment. See Simpson v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 245, 370 A.2d 432 (1977).
Affirmed.
Order
Tbe decision of the Unemployment Compensation Board of Review, No. B-179356, dated December 31, 1979, is affirmed.
Judge Palladino did not participate in tbe decision in this case.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. 802(b) (1).